Citation Nr: 1529785	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  12-10 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an earlier effective date than September 29, 2009, for the award of service connection for anxiety disorder, not otherwise specified (NOS).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from August 1980 to April 1993. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA), which, in pertinent part, denied the Veteran's claim for an earlier effective date for his service-connected anxiety disorder. 

This appeal was processed using the Veterans Benefits Management System (VBMS). Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1. The Veteran's claim of service connection for depression was denied on January 30, 2002; no notice of disagreement was filed and that decision became final. On May 3, 2004, the RO declined to reopen the Veteran's claim for service connection. Subsequently, in May 26, 2004, the RO reopened and continued the denial of the Veteran's claim for depression. The Veteran failed to appeal either decision or submit new and material evidence under 38 C.F.R. § 3.156(b), and the decisions became final. 

2. The Veteran's claim for service connection for anxiety, to include as secondary to his service-connected knee condition, was granted on February 8, 2010, effective from September 29, 2009, the date he filed his claim. The Veteran appealed for an earlier effective date in March 2010. Subsequently the Veteran was awarded service connection with a 100 percent disability rating for variously diagnosed acquired psychiatric disorders other than anxiety as of May 18, 2006.  

3. There are no other documents after the May 2004 rating decision that can be read, interpreted, or construed as a claim or appeal, formal or informal, for service connection for this disability. All of the Veteran's psychiatric diagnoses and symptoms overlap for rating purposes.  


CONCLUSION OF LAW

The criteria for an earlier effective date for service connection for anxiety, NOS are not met. 38 U.S.C.A. §§ 5110, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.151, 3.155, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In August 2010, the Veteran was granted service connection for his claimed anxiety, as secondary to his service-connected knee disabilities. The RO has assigned an effective date of September 29, 2009, based upon the date of receipt of the Veteran's claim on that date. The Veteran, however, contends that his claim should be assigned an earlier effective date, asserting that it should be as early as his original claim of service connection for depression in September 2003. Based upon a complete review of the evidence, and for the reasons discussed below, the Board finds that the currently assigned effective date of September 29, 2009, is the earliest effective date assignable for service connection for anxiety.

The effective date for an award of disability compensation based on an original claim for direct service connection is the day following separation from active service or the date entitlement arose if a claim is received within one year after separation from service. Otherwise, the effective date is the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110 (b)(1) (West 2014); 38 C.F.R. § 3.400(b)(2)(i) (2014). If the grant is based on a claim which has been finally denied and subsequently reopened by the receipt of new and material evidence, the effective date is the date of receipt of the new claim, or the day entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a) (West 2014); 
38 C.F.R. § 3.400(q), (r) (2014).

A rating decision becomes final if an appeal is not timely perfected. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2014). A Board decision is final unless an exception applies. 38 U.S.C.A. §§ 7103,7104(a) (West 2014); 38 C.F.R. §§ 20.1100, 20.1104(a) (2014). Previous determinations that are final will be accepted as correct in the absence of a collateral attack showing the decision involved clear and unmistakable error (CUE).
38 C.F.R. § 3.105(a) (2014). 

The records reveal that the Veteran was originally denied his claim of service connection for depression in January 2002. That rating decision became final after the Veteran failed to file a timely notice of disagreement (NOD) or appeal. See 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.110. In May 2004, the Veteran was again denied for his claim for depression. He again failed to file a timely NOD or any document that could be construed as intent to appeal, and that decision became final. 

In September 29, 2009, the Veteran initiated his claim of service connection for his anxiety and depression, to include as secondary to his service connected knee condition. This claim was ultimately granted, in February 2010, based on private and VA medical evidence that determined a nexus between the Veteran's service-connected condition and his diagnosed anxiety/depression. The claims effective date was set for when the Veteran filed his claim on September 29, 2009. 

The Board notes that a close review of all the evidence of record submitted prior to September 29, 2009, does not reveal any evidence that can be construed to being a timely appeal of any prior decisions. Likewise, the evidence does not show any correspondence that could be construed as another claim of service connection for anxiety prior to the Veteran's September 2009 claim. Therefore, absent such evidence an earlier effective date than September 29, 2009, is not warranted for this diagnosis.

As noted above, VA regulations delineates the effective dates of any claim for service connection as the date of the claim or when the entitlement/disability arose, whichever is later. See 38 C.F.R. § 3.400(b)(2)(i). Here, there is evidence that the Veteran suffered from symptoms of depression/anxiety prior to his filing of his claim in September 2009, as such, the effective date of his claim must be that of his claim, as it is the later date. Id. Under this rule, it matters not how much earlier the Veteran's condition/disability arose, but only the date of the filing of his claim. 

The Board acknowledges that the Veteran was previously denied for his claim of service connection for depression; however, those decisions became final when he failed to timely appeal. As indicated above, final determinations will be accepted as correct in the absence of CUE. In order for the Veteran to be awarded an effective date based on his earlier claim, he would have to show CUE in the prior denial of that claim. See Flash v. Brown, 8 Vet. App. 332, 340 (1995). A close review of the Veteran's evidence of record reveals that there has been no allegation of CUE here.  As the Board is not deciding a CUE motion, there will be no prejudice to the Veteran if he brings such a motion in the future. 

The Board notes that, even if the Board were to construe the September 29, 2009, claim to be a claim to reopen his previously denied claim for depression, an earlier effective date back to the original claim remains unwarranted. When service connection is granted after reopening a claim, the Board is precluded from reaching back to the date of the original claim or claims as possible effective dates. See Sears v. Principi, 16 Vet. App. 244, 248 (2002). Indeed, the effective date of an award based on a reopened claim shall be the date of receipt of the claim to reopen or the date entitlement arose, whichever is later. 38 C.F.R. § 3.400 (2014). Therefore, regardless of how the Board construes the Veteran's September 2009 claim, an earlier effective date prior to that date for anxiety is not allowed under VA law.  Moreover, the Veteran is already in receipt of a 100 percent disability rating for his other psychiatric diagnoses, dating back to May 2006.  As his various psychiatric symptoms overlap for rating purposes, the only additional compensation the Veteran could receive would be if the Veteran's anxiety effective date is prior to May 18, 2006.  

The Veteran argues that he has been suffering from depression/anxiety for years prior to September 2009. He argues that his current service-connected anxiety is related, or, one-in-the-same, with his denied claim for depression in 2004, and that he should be service-connected back to the original claim. Indeed, the evidence shows that at various times the Veteran manifested symptoms of depression that are akin to his service-connected disorder. However, the Veteran's claim for depression became final in May 2004 and he was subsequently granted an effective date for various psychiatric diagnoses as of May 18, 2006.  There are no other documents after the May 2004 rating decision and prior to May 18, 2006, that can be read, interpreted, or construed as a claim or appeal, formal or informal, for service connection for any psychiatric disability, to include any new and material evidence under 38 C.F.R. § 3.156(b). The Board notes that the Veteran is raising an argument based on equity. While the Board is quite sympathetic to the Veteran's argument, the Board, however, is bound by the law and is without authority to grant benefits on an equitable basis. See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994). Therefore, this appeal for an earlier effective date must be denied.


ORDER

Entitlement to an earlier effective date than September 29, 2009, for service connection for anxiety, NOS, is denied. 




____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeal

Department of Veterans Affairs


